DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,835,190 to Landsberg in view of U.S. Pat. No. 5,173,026 to Cordola.
Landsberg ‘190 teaches limitations for a “fastening clip for attaching a component to a panel, the component and the panel having an aperture extending through the component and the panel” – the ‘component’ and ‘panel’ are functionally recited in the preamble as part of an environment of intended use of the claimed “fastening clip” adapted to press adapted to bias 
The reference does not fully teach limitations for “a seal member with an upper seal component and a lower seal component”.  However, Cordola ‘026 for example teaches a similar arrangement and that it is well known to provide seal member (14), wherein 14 engages the flange of that reference as presently claimed, i.e., “the toroidal flange engaging the seal member to the clip body, the seal Application No. 16/251,523Page 2 of 15member adapted to be , the component being adiacent to the panel and the seal member being positioned entirely externally to a flange member of the fastening clip” – as shown in Fig 6.  
It would have been obvious to one of ordinary skill in the art to provide the fastening clip of Landsberg ‘190 with a seal member arranged as taught by Cordola ‘026 in order to produce “an excellent seal” as suggested by Cordola ‘026.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  
As regards claim 2, Landsberg ‘190 teaches further limitation of “a plurality of ratchet fingers coupled to the clip body and extending inwardly into the internal cavity of the clip body, the plurality of ratchet fingers including at least two ratchet fingers being spaced apart and on opposite sides of the axis of the internal cavity” – two opposite-sided of 32,34,36,38.  
As regards claim 2, Landsberg ‘190 teaches further limitation of “the plurality of ratchet fingers includes a third and fourth ratchet finger, the first, second, third and fourth ratchet fingers being axially spaced apart about the axis of the cavity” the other opposite-sided two of 32,34,36,38.
As regards claim 4, Landsberg ‘190 teaches further limitation of “the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” – as shown in Fig 3.  
As regards claim 5, Landsberg ‘190 teaches further limitation of “each of the plurality of retaining clips is integrally molded to the clip body” – as shown and described.  

As regards claim 7, Landsberg ‘190 teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as shown and described.  
As regards claim 8, Landsberg ‘190 teaches further limitation of “each of the retaining clips includes a ramp surface that is adapted to engage .  

Claim(s) 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,835,190 to Landsberg in view of U.S. Pat. No. 5,173,026 to Cordola and U.S. Pat. No. 8,221,041 to Hauser.
As regards claim 9, Landsberg ‘190 teaches “a panel” – 14, “and a component” – 12 (per written description) and clip body for assembly therewith.  Reference discloses an “assembly comprising: a clip body” – 18, “that is inserted into an aperture” but does not disclose a component and panel that are adjacent and substantially coplanar for example whereby their combined openings define ‘an aperture’ through which the clip body extends.  Such arrangement is well known in the art and Hauser ‘041 for example discloses a similar clip body and panel/component arrangement including a panel and 
 Otherwise, Landsberg ‘190 teaches limitations for “the clip body having an internal cavity” – as shown, “that receives a threaded fastener” – 16, “along an axis of the cavity” – as shown and described, “and having a toroidal flange” – including as shown at 22, “a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body” – 28,30, “each of the retaining clips pressing against an undersurface of the panel to attach the retaining clip to the panel” – as shown and described, “a plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body” – 40,42, “the plurality of biasing tabs biasing the clip body to a centered position within the aperture when the clip body is inserted into the aperture, the plurality of retaining clips and the plurality of biasing tabs being configured to self- 
As relied on, Landsberg ‘190 does not fully teach limitations for “a seal member with an upper seal component and a lower seal component”.  However, Cordola ‘026 for example teaches a similar arrangement and that it is well known to provide seal member (14), wherein 14 engages the flange of that reference as presently claimed, i.e., “the toroidal flange engaging the seal member to the clip body, the seal Application No. 16/251,523Page 2 of 15member adapted to be , the component being adiacent to the panel and the seal member being positioned entirely externally to a flange member of the fastening clip” – as shown in Fig 6.  
It would have been obvious to one of ordinary skill in the art to provide the fastening clip of Landsberg ‘190 as relied on with a seal member arranged as taught by Cordola ‘026 in order to produce “an excellent seal” as suggested by Cordola ‘026.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  
As regards claim 10, Landsberg ‘190 teaches further limitation of “the plurality of ratchet fingers includes a third and fourth ratchet finger, the first, second, third and 
As regards claim 11, Landsberg ‘190 teaches further limitation of “
 the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” – as shown and described. 
As regards claim 12, Landsberg ‘190 teaches further limitation of “each of the plurality of fastening clips is integrally molded to the clip body” – as shown. 
As regards claim 13, Landsberg ‘190 teaches further limitation of “the plurality of biasing tabs is integrally molded to the clip body” – as shown. 
As regards claim 14, Landsberg ‘190 teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as shown.  
As regards claim 15, Landsberg ‘190 teaches further limitation of “each of the retaining clips includes a ramp surface that engages with the aperture of the panel and component to cause the retaining clip to flex inwardly when the fastening clip is inserted the aperture of the component and panel” – as shown.  
As regards claim 16, one of ordinary skill in the art would recognize that prior art as discussed and pointed out herein above shows, describes and/or makes obvious all steps for a “method of joining a panel and a component together with a fastener and a fastening clip, the method comprising: inserting the fastening clip through an aperture that extends through the panel and the component, the fastening clip including: a clip body that is inserted into the aperture, the clip body having an internal cavity that receives a threaded fastener along an axis of the cavity and having a toroidal flange; a seal member to the clip body, the seal member being positioned externally to an interface between the component and the panel, the component beinq adiacent to the panel and the seal member being positioned entirely externally to a flange member of the fastening clip; and passing a fastener along the axis to join the panel and the component together” – as shown, described, and otherwise addressed herein above..  
As regards claim 17, Landsberg ‘190 teaches further limitation of “each of the plurality of fastening clips is integrally molded to the clip body” – as shown and described.   
As regards claim 18, Landsberg ‘190 teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” – as shown and described. 
As regards claim 19, Landsberg ‘190 teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as shown and described. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677